Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 3-5, 8-9, 11-13, 31, and 35-38 are objected to because of the following informalities:  
Claim 3 (line 2) recites “the repeating segment” and it should be - - a repeating segment - -, as “the repeating segment” lacks antecedent basis.
Examiner suggests replacing “at least one signal distortions” in claim 3 (line 3) with - - at least one signal distortion - -.  
Claim 4 (line 2), claim 11 (line 2), and claim 31 (line 2) recite “LTE” and it should be - - long term evolution (LTE) - -, for the term to be defined at its first use.
“The signal distortion" in claim 5 (the first instance in lines 2-3, the second instance in line 3) should be replaced with - - the at least one signal distortion - - to be consistent with the first citation of “at least one signal distortions” in claim 3 (line 3).
“Repeating segments" in claim 8 (line 5) should be replaced with - - the repeating segments - - to be consistent with the first citation of “repeating segments” in claim 8 (line 3).
Examiner suggests replacing “symbol” in claim 9 (line 2) with - - a symbol - -.  
“The signal distortion" in claim 12 (the first instance in line 3, the second instance in lines 3-4) should be replaced with - - the at least one signal distortion - - to be consistent with the first citation of “at least one signal distortion” in claim 10 (line 3).
Claim 13 (line 2) recites “the number of repeated segments” and it should be - - a number of repeated segments - -, as “the repeating segment” lacks antecedent basis.

“Reference signals" in claim 36 (line 2) should be replaced with - - the reference signals - - to be consistent with the first citation of “reference signals” in claim 35 (line 3).
Claim 36 (line 2) recites “RRC” and it should be - - radio resource control (RRC) - -, for the term to be defined at its first use.
Claim 37 (line 3) recites “the signal distortion” and it should be - - signal distortion - -, as “the signal distortion” lacks antecedent basis.
Claim 37 (line 5) recites “the repeating signal” and it should be - - a repeating signal - -, as “the repeating signal” lacks antecedent basis.
“The at least one signal" in claim 38 (line 4) should be replaced with - - the signal - - to be consistent with the first citation of “a signal” in claim 27 (line 3).

Claim Rejections - 35 USC § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 37 (line 5) recites “selected so that N is less than M.” The meaning of the variable “N” is unclear, as “N” is not defined. For purposes of examination, the examiner’s interpretation is “selected to be less than M” in claim 37 (line 5). Whether the intent is for the limitation “selected so that N is less than M” to be “selected so that N is less than M”, or not, correction is required for claim 37 to be definite.
Claim 38 (line 3) recites “the receiver.” “The receiver” is indefinite, as it lacks antecedent basis. For purposes of examination, the examiner’s interpretation is “the processing circuit” in claim 38 (line 3), to be consistent with “processing circuit” in claim 27 (line 2). Whether the intent is for the limitation “the receiver” to be “the processing circuit,” or not, correction is required for claim 38 to be definite.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

6.	Claims 1, 8, 13, 15, 27-28, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Verzegnassi ‘104 (US 2012/0157104, “Verzegnassi ‘104”), in view of Shin ‘618 (US 2017/0013618, “Shin ‘618”).
Regarding claims 1 and 8, Verzegnassi ‘104 discloses 
generate a signal comprising repeating segments for transmission in a transmission time interval, TTI (para 19; a signal is transmitted over a communication channel, where the signal is a sequence of a same symbol repeated during N sequential slots within one TTI; thus, the signal comprising repeating segments is generated for transmission within the TTI); and
transmit the signal comprising repeating segments  in the TTI (para 19; a signal is transmitted over a communication channel, where the signal is a sequence of a same symbol repeated during N sequential slots within one TTI).
Although Verzegnassi ‘104 teaches generate a signal comprising repeating segments for transmission in a transmission time interval, TTI; and transmit the signal comprising the repeating segments in the TTI, Verzegnassi ‘104 does not specifically disclose a wireless device comprising: processing circuitry configured to: generate a signal for transmission to a network in a subslot duration transmission time interval, TTI; and transmit the signal to the network node in the subslot duration TTI.
Shin ‘618 teaches a wireless device (FIG. 16, terminal 1600) comprising:
processing circuitry (FIG. 16, processor 1610) configured to:
FIG. 6, para 6 and 84; signals are transmitted between a base station and a terminal; uplink signal is transmitted in a subslot sTTI; thus, a signal transmitted from a terminal to a base station is generated for transmission in a subslot sTTI); and
transmit the signal to the network node in the subslot duration TTI (FIG. 6, para 84; uplink signal is transmitted in the subslot sTTI; thus, the signal is transmitted from the terminal to the base station in the subslot sTTI).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Verzegnassi ‘104’s transmitting a signal comprising repeating segments in a TTI, to include Shin ‘618’s terminal that transmits a signal to a base station in a subslot sTTI. The motivation for doing so would have been to support low latency service in a LTE system (Shin ‘618, para 8).
Regarding claim 13, Verzegnassi ‘104 in combination with Shin ‘618 discloses all the limitations with respect to claim 8, as outlined above.
Further, Verzegnassi ‘104 teaches wherein the number of repeated segments is 2, 3 (para 50; the number of repetitions is 3), or 4.
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.
Regarding claims 15 and 27, Verzegnassi ‘104 discloses receive a signal (para 19; a signal that is a sequence of a same repeated symbol is received);
discard at least one portion of the signal, the at least one portion comprising at least one of a plurality of repeating segments in the signal (para 19-20; a signal that is a sequence of a same repeated symbol is received; a symbol received at a first time instance is subtracted from the symbol received at the following, second time instance in the repetition, to eliminate the contribution of the subtracted symbol; thus, the first received symbol in a sequence of repeated symbols is discarded); and
perform processing on a remaining portion of the signal that does not include the at least one discarded portion of the signal (para 19-21; a symbol received at a first time instance is subtracted from the symbol received at the following, second time instance in the repetition, to eliminate the contribution of the subtracted symbol; noise variance is estimated after the first received symbol is subtracted; thus, the portion of the signal remaining after the first received symbol is subtracted is processed to estimate the noise variance).
Although Verzegnassi ‘104 teaches receive a signal; discard at least one portion of the signal, the at least one portion comprising at least one of a plurality of repeating segments in the signal; and perform processing on a remaining portion of the signal that does not include the at least one discarded portion of the signal, Verzegnassi ‘104 does not specifically disclose a network node comprising: processing circuitry configured to: receive a signal from a wireless device.
Shin ‘618 teaches a network node (FIG. 15; base station 1500) comprising:
	processing circuitry (FIG. 15; processor 1510) configured to:
receive a signal from a wireless device (para 6; signals are transmitted between a base station and a terminal; thus, the base station receives a signal from the terminal).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Verzegnassi ‘104’s discarding one of Shin ‘618, para 8).
Regarding claim 28, Verzegnassi ‘104 in combination with Shin ‘618 discloses all the limitations with respect to claim 27, as outlined above.
Further, Verzegnassi ‘104 teaches wherein when performing processing the processing circuitry is configured to perform at least one of:
synchronization;
channel estimation (para 49-51; communication channel is estimated and detected);
user separation;
reconstruction of a full signal; and 
interpolation to arrive at a channel response reflecting a propagation channel of associated data symbols.
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.
Regarding claim 32, Verzegnassi ‘104 in combination with Shin ‘618 discloses all the limitations with respect to claim 27, as outlined above.
Further, Shin ‘618 teaches wherein the signal is received in a subslot duration transmission time interval, TTI (FIG. 6, para 84; signals are transmitted between a base station and a terminal; uplink signal is transmitted in a subslot sTTI; thus, the base station receives the uplink signal that is transmitted in the subslot sTTI).
Shin ‘618, para 8).
Regarding claim 33, Verzegnassi ‘104 in combination with Shin ‘618 discloses all the limitations with respect to claim 27, as outlined above.
Further, Verzegnassi ‘104 teaches wherein:
	when a repetition of two is used by the wireless device to generate the signal and the repeating segments comprise two duplicates of information, discarding the at least one portion of the signal comprises discarding half of the signal;
	when a repetition of three is used by the wireless device to generate the signal and the repeating segments comprise three duplicates of the information, discarding the at least one portion of the signal comprises discarding one third of the signal (para 19-20 and 50; a signal that is a sequence of a same repeated symbol is received, where the sequence is 3 symbols long; a symbol received at a first time instance is subtracted from the symbol received at the following, second time instance in the repetition, to eliminate the contribution of the subtracted symbol; thus, once the first received symbol is subtracted, a third of the signal that is the three-symbol sequence is discarded); or
	when a repetition of four is used by the wireless device to generate the signal and the repeating segments comprise four duplicates of the information, discarding the at least one portion of the signal comprises discarding one fourth of the signal.
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.
Regarding claim 34, Verzegnassi ‘104 in combination with Shin ‘618 discloses all the limitations with respect to claim 27, as outlined above.
Further, Verzegnassi ‘104 teaches wherein the repeating segments comprise a plurality of duplications of information (para 19; the signal is a sequence of the same repeated symbol), and 
the processing circuitry is further configured to:
	when the plurality of duplications comprise two repeated segments, discarding every second duplication (para 19-20 and 50; a signal that is a sequence of a same repeated symbol is received, where the sequence is 3 symbols long; a symbol received at a first time instance is subtracted from the symbol received at the following, second time instance in the repetition, to eliminate the contribution of the subtracted symbol; the same step is performed at the subsequent, third time instance, i.e., the symbol received at the second time instance is subtracted from the symbol received at the following, third time instance, to eliminate the contribution of the subtracted symbol; thus, the second symbol is discarded, where the second symbol is in a subsequence consisting of the first symbol and the second symbol);
	when the plurality of duplications comprise three repeated segments, discarding every third duplication; or
	when the plurality of duplications comprise four repeated segments, discarding every fourth duplication.
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.
	Claims 2, 9, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Verzegnassi ‘104, in view of Shin ‘618, and further in view of Belotserkovsky ‘221 (US 6,711,221, “Belotserkovsky ‘221”).
Regarding claims 2, 9, and 29, Verzegnassi ‘104 in combination with Shin ‘618 discloses all the limitations with respect to claims 1, 8, and 27, respectively, as outlined above.
However, Verzegnassi ‘104 in combination with Shin ‘618 does not specifically disclose wherein the repeating segments are repeated in time consecutive segments within symbols having a symbol duration.
In a similar field of endeavor, Belotserkovsky ‘221 teaches wherein the repeating segments are repeated in time consecutive segments within symbols having a symbol duration (claim 6-7; a segment of a reference symbol is repeated periodically within the reference symbol).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined wireless device of Verzegnassi ‘104’s and Shin ‘618, to include Belotserkovsky ‘221’s segment of a reference symbol that is repeated periodically within the reference symbol. The motivation for doing so would have been to correct sampling frequency and sampling phase offsets for a receiver to be properly synchronized (Belotserkovsky ‘221, col. 2:4-7).
8.	Claims 3, 10, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Verzegnassi ‘104, in view of Shin ‘618, and further in view of Schneider ‘279 (US 2015/0326279, “Schneider ‘279”).
Regarding claims 3, 10, and 30, Verzegnassi ‘104 in combination with Shin ‘618 discloses all the limitations with respect to claims 1, 8, and 27, respectively, as outlined above.
Further, Verzegnassi ‘104 teaches wherein the repeating segments are repeated a number of times (para 19; the symbols are repeated N times within the TTI).

Schneider ‘279 teaches the number of times selected based on a known position and/or duration of at least one signal distortion (FIG. 3, para 36 and 56; a number of OFDM symbol repetitions is derived from noise timing properties, where the noise timing properties indicate the time location and duration of bursts of the noise).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined wireless device of Verzegnassi ‘104’s and Shin ‘618, to include Schneider ‘279’s number of OFDM symbol repetitions that is derived from noise timing. The motivation for doing so would have been to detect noise and adapt transmission of data for power line communication (Schneider ‘279, para 6).
9.	Claims 4, 11, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Verzegnassi ‘104, in view of Shin ‘618, further in view of Schneider ‘279, and further in view of Huang ‘286 (US 2012/0269286, “Huang ‘286”).
Regarding claims 4, 11, and 31, Verzegnassi ‘104 in combination with Shin ‘618 and Schneider ‘279 discloses all the limitations with respect to claims 3, 10, and 30, respectively, as outlined above.
However, Verzegnassi ‘104 in combination with Shin ‘618 and Schneider ’27 does not specifically disclose wherein the known position and/or duration of the at least one signal distortion comprises an LTE transient period defined by an ON/OFF time mask.
Huang ‘286 teaches wherein the known position and/or duration of the at least one signal distortion comprises an LTE transient period defined by an ON/OFF time mask (para 29 and 50; in a LTE system, a slow sidelobe transmission mask roll-off for a subcarrier results in interference to users in adjacent frequency bands; thus, the frequency location of the interference comprises the ON/OFF subcarrier mask rollof period).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined wireless device of Verzegnassi ‘104’s, Shin ‘618, and Schneider ‘279, to include Huang ‘286’s slow sidelobe transmission mask roll-off for a subcarrier that results in interference to users in adjacent frequency bands. The motivation for doing so would have been to address the need for out-of-band emission cancellation techniques (Huang ‘286, para 8).
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.
10.	Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Verzegnassi ‘104, in view of Shin ‘618, and further in view of Yum ‘788 (US 2016/0218788, “Yum ‘788”).
Regarding claim 35, Verzegnassi ‘104 in combination with Shin ‘618 discloses all the limitations with respect to claim 27, as outlined above.
Further, Shin ‘618 teaches wherein the processing circuitry is further configured to transmit an assignment of reference signals to the wireless device (para 9, 12, and 74; downlink transmission includes allocation of reference signals).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined discarding one of repeating segments in a signal of Verzegnassi ‘104’s and Shin ‘618, to include Shin ‘618’s downlink transmission that includes allocation of reference signals. The motivation for doing so would have been to support low latency service in a LTE system (Shin ‘618, para 8).

Yum ‘788 teaches the assignment of reference signals indicating a number of times to repeat the repeating segment in the signal (para 12, 57, and 123; downlink control information (DCI) includes resource allocation information and control information, including a signal repetition number).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined discarding one of repeating segments in a signal of Verzegnassi ‘104’s and Shin ‘618, to include Yum ‘788’s DCI that includes resource allocation information and control information, including a signal repetition number. The motivation for doing so would have been to reduce correlation and interference between antennas when nodes in a multi-mode system perform coordinated communication with a UE (Yum ‘788, para 7).
Regarding claim 36, Verzegnassi ‘104 in combination with Shin ‘618 and Yum ‘788 discloses all the limitations with respect to claim 35, as outlined above.
Further, Yum ‘788 teaches wherein the assignment of reference signals is transmitted by RRC signaling (para 69; RRC information includes reference signal allocation information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined discarding one of repeating segments in a signal of Verzegnassi ‘104’s, Shin ‘618, and Yum ‘788, to include Yum ‘788’s RRC information that includes reference signal allocation information. The motivation for doing so would have been to reduce correlation and interference between antennas when nodes in a multi-mode system perform coordinated communication with a UE (Yum ‘788, para 7).

Allowable Subject Matter
11.	Claims 5, 7, 12, and 14 are objected to as being dependent upon rejected base claims, but would be allowable if amended to overcome the above claim objections related to informalities, and rewritten in independent form including all of the limitations of the base claims and any intervening claims. 
12.	Claims 37 and 38 would be objected to as being dependent upon rejected base claims, if amended to overcome rejections under 35 U.S.C. 112(b), and would be allowable if further amended to overcome the above claim objections related to informalities, and rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Examiner notes that claims 37 and 38 are rejected under 35 U.S.C. 112(b). Further, limitation “selected so that N is less than M” in claim 37 (line 5) is, for purposes of examination, interpreted as “selected to be less than M.” Limitation “the receiver” in claim 38 (line 3) is, for purposes of examination, interpreted as “the processing circuit.” Provided that examiner’s interpretation is what the applicant’s intent is, and provided that claims 37 and 38 are corrected accordingly, claims 37 and 38 would be objected to as being dependent upon rejected base claims, and would be allowable if further amended to overcome the above claim objections related to informalities, and rewritten in independent form including all of the limitations of the base claims and any intervening claims.

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474